                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


CASTLE KEY INDEMNITY COMPANY,                     Civil Action No.: 6:18-cv-552-ORL-40-
a/s/o EVELYN and TIMOTHY BALDON,                                    GJK

                          Plaintiff,

v.                                               DEFENDANT KING OF FANS, INC.’S
                                                AMENDED ANSWER TO DEFENDANT
AIR VENT, INC., POWERMAX ELECTRIC                 AIR VENT, INC.’S CROSSCLAIM
CO., LTD. and KING OF FANS, INC.,

                          Defendants.


       COMES NOW, Defendant, King of Fans, Inc. (“King of Fans”), in the above-

captioned action, and for its Amended Answer to Defendant Air Vent, Inc.’s (“Air Vent”)

Crossclaim states and alleges as follows:

                                            Answer

       1.      King of Fans denies each and every allegation, statement, matter, and thing

contained in Air Vent’s Crossclaim, including matters contained within the headings or

subheadings, except as expressly and specifically admitted, explained, alleged, qualified,

stated, or otherwise answered.

       2.      The allegations, denials, and affirmative defenses contained in Air Vent’s

Answer to Plaintiff’s Complaint do not state allegations to which a response from King of

Fans is necessary, but, to the extent Air Vent stated allegations against King of Fans, those

allegations are denied.
                                         Background

       3.      King of Fans is without sufficient knowledge and/or information to either

admit or deny the allegations in paragraphs 1-4, 6-8, 14-17, and 21, of the Crossclaim and

King of Fans puts Air Vent to its strict burden of proof of the allegations contained therein.

To the extent paragraphs 1-4, 6-8, 14-17, and 21 state allegations against King of Fans, those

allegations are denied. The allegations in paragraphs 7 and 8 of the Crossclaim contain legal

conclusions to which no responses are necessary and Air Vent is put to its strict burden of

proving the legal conclusions set forth therein.

       4.      In response to the allegations in paragraph 5 of the Crossclaim, King of Fans

admits that it is a Florida domestic corporation and maintains its principal place of business

at 1951 NW 22nd Street, Ft. Lauderdale, Florida, but denies the remaining allegations in

paragraph 5.

       5.      In response to paragraphs 9-13 of the Crossclaim, the Plaintiff’s Amended

Complaint speaks for itself and no response from King of Fans is required regarding the

contents of the Amended Complaint. King of Fans puts Air Vent to the strict burden of

proving any of its allegations regarding the Amended Complaint that are contrary to the

contents of the Amended Complaint. Further, King of Fans incorporates into this Answer, as

if stated herein, the allegations, denials, and affirmative defenses in King of Fans’ Answer to

the Amended Complaint. Attached hereto as Exhibit “A” is King of Fans’ Answer to the

Amended Complaint.

       6.      King of Fans denies the allegations in paragraph 18 that it manufactures

motors for many manufacturers of air ventilation products. The balance of paragraph 18



                                               2
concerns allegations against another party and no response from King of Fans is required to

those allegations. To the extent that the remaining allegations in paragraph 18 include

allegations against King of Fans, those allegations are denied.

        7.      King of Fans denies the allegations in paragraph 19.

        8.      King of Fans denies the allegations in paragraph 20 that it manufactured and

designed the fan motor that is the subject of plaintiff’s claims. The balance of paragraph 20

concerns allegations against another party and no response from King of Fans is required to

those allegations. To the extent that the remaining allegations in paragraph 20 include

allegations against King of Fans, those allegations are denied.

        9.      King of Fans denies the allegations against it in paragraph 22. The balance of

paragraph 22 concerns allegations against another party and no response from King of Fans

is required to those allegations. To the extent that the remaining allegations in paragraph 22

include allegations against King of Fans, those allegations are denied.

                 Count I – Negligence Against Powermax Electric Co., Ltd.

        10.     In response to paragraph 23 of the Crossclaim, King of Fans restates,

realleges, and incorporates by reference paragraphs 1-9 of its Answer to the Crossclaim as if

fully set forth herein.

        11.     The allegations in Count I, paragraphs 23-25, of the Crossclaim contain legal

conclusions to which no responses are necessary and King of Fans puts Air Vent to its strict

burden of proving the legal conclusions set forth therein. In addition, the allegations

contained in paragraphs 23-25 of the Crossclaim are directed to a party other than King of




                                               3
Fans and therefore no responses are required. To the extent anything in paragraphs 23-25

could be construed as allegations against King of Fans, those allegations are denied.

                          Count II – Strict Liability Against Powermax

        12.     In response to paragraph 26 of the Crossclaim, King of Fans restates,

realleges, and incorporates by reference paragraphs 1-9 of its Answer to the Crossclaim as if

fully set forth herein.

        13.     The allegations in Count II, paragraphs 26-31, of the Crossclaim contain legal

conclusions to which no responses are necessary and King of Fans puts Air Vent to its strict

burden of proving the legal conclusions set forth therein. In addition, the allegations

contained in paragraphs 26-31 of the Crossclaim are directed to a party other than King of

Fans and therefore no responses are required. To the extent anything in paragraphs 26-31

could be construed as allegations against King of Fans, those allegations are denied.

    Count III – Breach-of-Implied Warranties Against Powermax Electric Co., Ltd.

        14.     In response to paragraph 32 of the Crossclaim, King of Fans restates,

realleges, and incorporates by reference paragraphs 1-9 of its Answer to the Crossclaim as if

fully set forth herein.

        15.     The allegations in Count III, paragraphs 32-38, of the Crossclaim contain legal

conclusions to which no responses are necessary and King of Fans puts Air Vent to its strict

burden of proving the legal conclusions set forth therein. In addition, the allegations

contained in paragraphs 32-38 of the Crossclaim are directed to a party other than King of

Fans and therefore no responses are required. To the extent anything in paragraphs 32-38

could be construed as allegations against King of Fans, those allegations are denied.



                                               4
    Count IV – Breach-of-Express Warranties Against Powermax Electric Co., Ltd.

        16.     In response to paragraph 39 of the Crossclaim, King of Fans restates,

realleges, and incorporates by reference paragraphs 1-9 of its Answer to the Crossclaim as if

fully set forth herein.

        17.     The allegations in Count IV, paragraphs 39-48, of the Crossclaim contain legal

conclusions to which no responses are necessary and King of Fans puts Air Vent to its strict

burden of proving the legal conclusions set forth therein. In addition, the allegations

contained in paragraphs 39-48 of the Crossclaim are directed to a party other than King of

Fans and therefore no responses are required. To the extent anything in paragraphs 39-48

could be construed as allegations against King of Fans, those allegations are denied.

        Count V – Common Law Indemnity Against Powermax Electric Co., Ltd.

        18.     In response to paragraph 49 of the Crossclaim, King of Fans restates,

realleges, and incorporates by reference paragraphs 1-9 of its Answer to the Crossclaim as if

fully set forth herein.

        19.     The allegations in Count V, paragraphs 49-61, of the Crossclaim contain legal

conclusions to which no responses are necessary and King of Fans puts Air Vent to its strict

burden of proving the legal conclusions set forth therein. In addition, the allegations

contained in paragraphs 49-61 of the Crossclaim are directed to a party other than King of

Fans and therefore no responses are required. To the extent anything in paragraphs 49-61

could be construed as allegations against King of Fans, those allegations are denied.




                                              5
         Count VI – Contractual Indemnity Against Powermax Electric Co., Ltd.

        20.     In response to paragraph 62 of the Crossclaim, King of Fans restates,

realleges, and incorporates by reference paragraphs 1-9 of its Answer to the Crossclaim as if

fully set forth herein.

        21.     The allegations in Count VI, paragraphs 62-77, of the Crossclaim contain legal

conclusions to which no responses are necessary and King of Fans puts Air Vent to its strict

burden of proving the legal conclusions set forth therein. In addition, the allegations

contained in paragraphs 62-77 of the Crossclaim are directed to a party other than King of

Fans and therefore no responses are required. To the extent anything in paragraphs 62-77

could be construed as allegations against King of Fans, those allegations are denied.

                      Count VII – Negligence Against King of Fans, Inc.

        22.     In response to paragraph 78 of the Crossclaim, King of Fans restates,

realleges, and incorporates by reference paragraphs 1-9 of its Answer to the Crossclaim as if

fully set forth herein.

        23.     King of Fans denies Count VII and the allegations in Count VII, paragraphs

78-81, of the Crossclaim.

        24.     Further, the allegations in paragraphs 78-81 of the Crossclaim contain legal

conclusions to which no responses are necessary and King of Fans puts Air Vent to its strict

burden of proving the legal conclusions set forth therein.




                                               6
                    Count VIII – Strict Liability Against King of Fans, Inc.

        25.      In response to paragraph 82 of the Crossclaim, King of Fans restates,

realleges, and incorporates by reference paragraphs 1-9 of its Answer to the Crossclaim as if

fully set forth herein.

        26.      King of Fans denies Count VIII and the allegations in Count VIII, paragraphs

82-87, of the Crossclaim.

        27.      Further, the allegations in paragraphs 82-87 of the Crossclaim contain legal

conclusions to which no responses are necessary and King of Fans puts Air Vent to its strict

burden of proving the legal conclusions set forth therein.

           Count IX – Breach of Implied Warranties Against King of Fans, Inc.

        28.      In response to paragraph 88 of the Crossclaim, King of Fans restates,

realleges, and incorporates by reference paragraphs 1-9 of its Answer to the Crossclaim as if

fully set forth herein.

        29.      King of Fans denies Count IX and the allegations in Count IX, paragraphs 88-

94, of the Crossclaim.

        30.      Further, the allegations in paragraphs 88-94 of the Crossclaim contain legal

conclusions to which no responses are necessary and King of Fans puts Air Vent to its strict

burden of proving the legal conclusions set forth therein.

              Count X – Breach of Express Warranties Against King of Fans, Inc.

        31.      In response to paragraph 95 of the Crossclaim, King of Fans restates,

realleges, and incorporates by reference paragraphs 1-9 of its Answer to the Crossclaim as if

fully set forth herein.




                                               7
        32.     King of Fans denies Count X and the allegations in Count X, paragraphs 95-

104, of the Crossclaim.

        33.     Further, the allegations in paragraphs 95-104 of the Crossclaim contain legal

conclusions to which no responses are necessary and King of Fans puts Air Vent to its strict

burden of proving the legal conclusions set forth therein.

              Count XI – Common Law Indemnity Against King of Fans, Inc.

        34.     In response to paragraph 105 of the Crossclaim, King of Fans restates,

realleges, and incorporates by reference paragraphs 1-9 of its Answer to the Crossclaim as if

fully set forth herein.

        35.     King of Fans denies Count XI and the allegations in Count XI, paragraphs

105-118, of the Crossclaim.

        36.     Further, the allegations in paragraphs 105-118 of the Crossclaim contain legal

conclusions to which no responses are necessary and King of Fans puts Air Vent to its strict

burden of proving the legal conclusions set forth therein.

              Count XII – Contractual Indemnity Against King of Fans, Inc.

        37.     In response to paragraph 119 of the Crossclaim, King of Fans restates,

realleges, and incorporates by reference paragraphs 1-9 of its Answer to the Crossclaim as if

fully set forth herein.

        38.     King of Fans denies Count XII and the allegations in Count XII, paragraphs

119-135, of the Crossclaim.




                                               8
        39.     King of Fans specifically states that Air Vent failed to attach the alleged

contract and/or agreement to the Crossclaim and the Crossclaim is faulty without the alleged

contract and/or agreement.

        40.     Further, the allegations in paragraphs 119-135 of the Crossclaim contain legal

conclusions to which no responses are necessary and King of Fans puts Air Vent to its strict

burden of proving the legal conclusions set forth therein.

  Count XIII – Negligence Against King of Fans, Inc. and Powermax Electric Co., Ltd.
                                   (Joint-Venture)

        41.     In response to paragraph 136 of the Crossclaim, King of Fans restates,

realleges, and incorporates by reference paragraphs 1-9 of its Answer to the Crossclaim as if

fully set forth herein.

        42.     King of Fans denies Count XIII and the allegations in Count XIII, paragraphs

136-146, of the Crossclaim.

        43.     Further, the allegations in paragraphs 136-146 of the Crossclaim contain legal

conclusions to which no responses are necessary and King of Fans puts Air Vent to its strict

burden of proving the legal conclusions set forth therein. In addition, allegations contained in

paragraphs 136-146 of the Crossclaim are directed to a party other than King of Fans and no

response is required to those allegations. To the extent anything in paragraphs 136-146 could

be construed as allegations against King of Fans, those allegations are denied.




                                               9
                   Count XIV – Negligence Against King of Fans, Inc.
           Vicarious Liability for the Negligence of Powermax Electric Co., Ltd.
                                          (Agency)

        44.     In response to paragraph 147 of the Crossclaim, King of Fans restates,

realleges, and incorporates by reference paragraphs 1-9 of its Answer to the Crossclaim as if

fully set forth herein.

        45.     King of Fans denies Count XIV and the allegations in Count XIV, paragraphs

147-151, of the Crossclaim.

        46.     Further, the allegations in paragraphs 147-151 of the Crossclaim contain legal

conclusions to which no responses are necessary and King of Fans puts Air Vent to its strict

burden of proving the legal conclusions set forth therein. In addition, allegations contained in

paragraphs 147-151 of the Crossclaim are directed to a party other than King of Fans and no

response is required to those allegations. To the extent anything in paragraphs 147-151 could

be construed as allegations against King of Fans, those allegations are denied.

                    Count XV – Negligence Against King of Fans, Inc.
           Vicarious Liability for the Negligence of Powermax Electric Co., Ltd.
                                     (Apparent Agency)

        47.     In response to paragraph 152 of the Crossclaim, King of Fans restates,

realleges, and incorporates by reference paragraphs 1-9 of its Answer to the Crossclaim as if

fully set forth herein.

        48.     King of Fans denies Count XV and the allegations in Count XV, paragraphs

152-157, of the Crossclaim.

        49.     Further, the allegations in paragraphs 152-157 of the Crossclaim contain legal

conclusions to which no responses are necessary and King of Fans puts Air Vent to its strict




                                              10
burden of proving the legal conclusions set forth therein. In addition, allegations contained in

paragraphs 152-157 of the Crossclaim are directed to a party other than King of Fans and no

response is required to those allegations. To the extent anything in paragraphs 152-157 could

be construed as allegations against King of Fans, those allegations are denied.

                               Affirmative and Other Defenses

       50.     King of Fans restates, realleges, and incorporates by reference Paragraphs 1-

49 of its Answer to the Crossclaim as if fully set forth herein. King of Fans asserts the

following defenses, affirmative or otherwise, in response to the allegations in the Crossclaim:

       51.     The Crossclaim fails to state a cause of action against King of Fans because it

fails to allege a legal duty or the basis of a legal duty owed by King of Fans to Plaintiff or Air

Vent, and King of Fans did not owe a legal duty to Plaintiff or Air Vent.

       52.     To the extent that Plaintiff or Air Vent made or sought to make unreasonable

or unnecessary adjustments, modifications, or repairs to the property, or expended or seeks to

expend unreasonable costs of sums in making such adjustments, modifications, or repairs,

Plaintiff is not entitled to recover from King of Fans.

       53.     To the extent that the breaches of duty or the negligent or wrongful acts or

omissions or information alleged by Plaintiff or Air Vent relate to duties or obligations not

within the scope of King of Fans’ services, King of Fans is not liable.

       54.     King of Fans is entitled to a set off for all amounts paid or payable by or on

behalf of any other person or entity responsible for Plaintiff’s or Air Vent’s damages, if any,

and for all amounts received by Plaintiff or Air Vent from collateral sources, including but

not limited to insurance proceeds and settlements.




                                               11
          55.   If Plaintiff or Air Vent were injured or damaged as alleged in the Crossclaim

or otherwise, which is expressly denied, then the same such injuries and damages were

caused or contributed to by their own negligent acts, omissions, or improper conduct, or by

the improper conduct of others, which King of Fans had no control or right to control, and for

which King of Fans is neither liable or responsible.

          56.   If Plaintiff or Air Vent were injured or damaged as alleged in the Crossclaim

or otherwise, which is expressly denied, then the same such injuries and damages were

caused in whole or in part by acts, omissions, conduct, or conditions over which King of

Fans had no control and no right to control, and for which King of Fans is neither liable or

responsible.

          57.   Plaintiff and/or Air Vent either failed to sustain any harm and/or damages

and/or failed to mitigate any harm and/or damages that have been sustained, and Plaintiff’s

and Air Vent’s claims are barred for failure to mitigate and/or recover damages from other

responsible parties.

          58.   Some or all of Plaintiff’s and/or Air Vent’s claims may be barred by the

doctrines of waiver, laches, estoppel, failure of consideration, fraud, illegality, release,

unclean hands, election of remedies, justification, accord and satisfaction, and principals of

equity.

          59.   Plaintiff’s and/or Air Vent’s damages, if any, were the result of intervening

superseding causes for which King of Fans is not liable.

          60.   Plaintiff’s and/or Air Vent’s damages, if any, were caused by an act of God,

and such damages are not recoverable from King of Fans.




                                              12
          61.   King of Fans affirmatively alleges that any damages alleged by Plaintiffs

and/or Air Vent are speculative, illusory, and not recoverable.

          62.   Plaintiff’s and/or Air Vent’s claims are barred in whole or in part by the

terms, conditions, and exclusions of any and all applicable contracts, warranties, and/or

insurance policies.

          63.   King of Fans specifically denies that it caused, contributed to, or is at fault for

the alleged incident and damages, that it violated any duties, contract, and/or warranties, or

that any service work that it performed was defective in any manner.

          64.   King of Fans affirmatively alleges that if Plaintiff and/or Air Vent were

injured or damaged as set forth in the Crossclaim, said injuries or damages were the result of

Plaintiff’s and/or Air Vent’s express or implied assumption of the risks, dangers, or hazards

known by Plaintiff and/or Air Vent.

          65.   King of Fans affirmatively alleges that should Plaintiff and/or Air Vent

recover a verdict against King of Fans, the right to which is denied herein, that King of Fans

is entitled to deduct from any recovery obtained any collateral source payments paid or

payable.

          66.   King of Fans specifically denies any negligence, breach of contract, breach of

warranty, strict liability, breach of contract, illegal activity, fault, or other liability in this

matter.

          67.   King of Fans asserts that it may have further and additional affirmative and

other defenses the nature of which cannot be determined until King of Fans has an

opportunity to engage in discovery. King of Fans therefore incorporates all affirmative




                                                13
defenses stated or contemplated by the Florida Rules of Civil Procedure as if fully set forth

herein and reserve the right to assert further affirmative or other defenses as discovery and

investigation continue.

           68.   Plaintiff and/or Air Vent failed to perform reasonable, timely, and proper

modifications, repairs, or maintenance to the property and is not entitled to recover any

damages that it reasonably could have avoided under the doctrine of avoidable consequences

and their duty to mitigate their damages.

           69.   Plaintiff and/or Air Vent is not entitled to recover damages for the costs of

unreasonable or unnecessary alterations, modifications, or repairs to the property or for

alterations, modifications, or repairs that constitute economic waste.

           70.   All or part of Plaintiff’s and/or Air Vent’s damages represent first cost or

betterment, which Plaintiff and/or Air Vent are not entitled to recover from King of Fans.

           71.   King of Fans is not liable for any special damages not specifically pled in the

Crossclaim.

           72.   Plaintiff and/or Air Vent are not entitled to pre-judgment interest on any sum

not yet spent.

           73.   King of Fans specifically denies that it was negligent, careless, breached any

contract, breached any warranty, and performed any improper work, or any culpable or

wrongful conduct, whether arising in contract, tort, products liability, strict liability or by

statute.

           74.   King of Fans specifically denies that it is at fault for, or caused or contributed

to, any of the Plaintiff’s, Air Vent’s, or anyone else’s, alleged losses or damages in this




                                                14
matter. King of Fans also specifically denies that Plaintiff and/or Air Vent are entitled to

attorney’s fees, costs, or any other expenses or damages from King of Fans.

       75.     King of Fans alleges that even if it or any of its agents or employees were

negligent, or otherwise at fault, which is expressly denied, such negligence or fault as may be

found against King of Fans was not the direct cause of Plaintiff’s and/or Air Vent’s alleged

injuries and/or damages.

       76.     King of Fans alleges that Plaintiff’s and/or Air Vent’s damages, if any, were

caused by the negligence, breach of warranty, breach of contract or other fault of others over

whom this answering Defendant had no control.

       77.     King of Fans alleges that Plaintiff and/or Air Vent failed to maintain, repair,

operate, and inspect the property at issue thereby causing or contributing to the alleged

damages.

       78.     King of Fans alleges that Plaintiff and/or Air Vent failed to give proper notice

to King of Fans.

       79.     If Plaintiff and/or Air Vent sustained any injury or damages as alleged, the

same were caused by and through the acts, omissions, and/or breaches of warranty of a third-

party or persons, for whose conduct King of Fans is not legally responsible.

       80.     Plaintiff’s and/or Air Vent’s alleged injuries and damages were caused in

whole or in part by their own negligence or contributory fault, such that any recovery should

be reduced or barred.

       81.     To the extent that King of Fans had any obligations to Plaintiff and/or Air

Vent, such obligations have been fully, completely, and properly performed in every respect.




                                              15
       82.     Plaintiff and/or Air Vent failed to join all persons or parties necessary for a

just adjudication of the controversy.

       83.     Plaintiff’s and/or Air Vent’s claims are barred or limited because the product

or products in question were abused, misused, and/or were not being used in the manner or

for the purpose intended, where not properly maintained, and/or were utilized in an unsafe

manner.

       84.     Plaintiff’s and/or Air Vent’s claims are barred or limited in that the product(s)

in question were substantially modified, substantially altered, and/or materially altered prior

to the alleged incident, thereby barring recovery.

       85.     King of Fans did not design, manufacture, assemble, install, market, distribute,

sell, and/or otherwise supply the alleged products that are the subject of this litigation.

       86.     If it is proven that the products were defective, then Plaintiff and/or Air Vent

unreasonably proceeded to use a product they knew to be defective, and that

conduct was the substantial contributing cause of Plaintiff’s and/or Air Vent’s alleged

injury and/or damage.

       87.     The economic loss doctrine precludes or reduces recovery for Plaintiff’s

and/or Air Vent’s alleged injuries.

       88.     If Plaintiff and/or Air Vent suffered damages as alleged, such damages

were caused by the intervening and superseding conduct of a third party for whom

King of Fans is not legally responsible.

       89.     Plaintiff and/or Air Vent failed to notify King of Fans of their potential claims

and failed to notify King of Fans of the modification of the incident site giving rise to the




                                                16
allegations against King of Fans and, therefore, Plaintiff’s and/or Air Vent’s claims may be

barred, in whole or in part, by the doctrine of spoliation of evidence.

       90.     If Plaintiff and/or Air Vent were injured as alleged, which is specifically

denied, it was due in whole or in part to Plaintiff’s and/or Air Vent’s own negligence and

failure to exercise the degree of care, skill, and knowledge in the performance of

their work and not due to any negligence or fault on the part of King of Fans nor any

person or persons for whom King of Fans may be legally responsible.

       91.     Plaintiff and/or Air Vent were negligent and caused the alleged injuries. As

such, their claims are barred or reduced by application of contributory negligence and/or

comparative fault.

       92.     Plaintiff’s and/or Air Vent’s claims may be barred by any terms and

conditions of sale for the alleged products.

       93.     King of Fans asserts all other affirmative defenses contemplated by the Florida

Rules of Civil Procedure.

       94.     King of Fans reserves its right to assert additional affirmative defenses based

on evidence disclosed during discovery or otherwise.

       95.     Plaintiff’s and/or Air Vent’s claims are barred by assumption of risk.

       96.     Plaintiff’s and/or Air Vent’s claims are barred due to its/their failure to strictly

follow the plans, directions and/or specifications supplied by King of Fans and other

Defendants.




                                               17
          97.   Air Vent failed to warn Plaintiff and others of the dangers inherent with the

use of the product with degree of intensity that would cause a reasonable person to exercise

for his/her own safety the caution commensurate with the potential danger.

          98.   Plaintiff’s and/or Air Vent’s claims are barred due to its/their failure to comply

with State and Federal statute, codes, regulations and other legal requirements for the

manufacture, construction and installation of the product at issue.

                                       Prayer for Relief

          WHEREFORE, Defendant King of Fans, Inc., requests judgment of the Court as

follows:

          1.    Dismissing Defendant Air Vent, Inc.’s Crossclaim with prejudice and on the

merits;

          2.    Awarding Defendant King of Fans, Inc., its costs and disbursements incurred

herein; and

          3.    Granting Defendant King of Fans, Inc., such other relief as the Court deems

equitable and just.




                                               18
                                   Respectfully submitted,

                                   FISHER RUSHMER, P.A.

DATED:   February 12, 2019   BY:      /s/ C. Gene Shipley
                                   John E. Fisher (FL No. 0091677)
                                   C. Gene Shipley (FL No. 130028)
                                   390 N. Orange Avenue, Suite 2200
                                   Orlando, FL 32801
                                   P: (407) 843-2111
                                   F: (407) 422-1080
                                   jfisher@fisherlawfirm.com
                                   gshipley@fisherlawfirm.com
                                   Local Counsel for Defendant King of
                                   Fans, Inc.

                                   and


                                   MEAGHER & GEER, P.L.L.P.

                                   Chad J. Stepan (MN No. 0279535)
                                   (Pro Hac Vice Admission Pending)
                                   David E. Bridges (MN No. 0397004)
                                   (Pro Hac Vice Admission Pending)
                                   33 South Sixth Street, Suite 4400
                                   Minneapolis, MN 55402
                                   P: (612) 338-0661
                                   F: (612) 338-8384
                                   cstepan@meagher.com
                                   dbridges@meagher.com
                                   Counsel for Defendant King of Fans,
                                   Inc.




                             19
                            CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing has been served
electronically.

                         O’CONNOR & O’CONNOR, L.L.C.
                                Dennis R. O’Connor, Esq.
                                    FL Bar No. 376574
                                   Derek J. Angell, Esq.
                                     FL Bar No. 73449
                          800 N. Magnolia Avenue, Suite 1350
                                    Orlando, FL 32803
                                 doconnor@oconlaw.com
                                  dangell@oconlaw.com
   Local Counsel for Plaintiff Castle Key Indemnity Company, a/s/o Evelyn and Timothy
                                          Baldon

                           WHITE AND WILLIAMS, L.L.P.
                                Michael J. Ciamaichelo, Esq.
                                    PA Bar No. 312719
                                 (Admitted Pro Hac Vice)
                               1650 Market Street, Suite 1800
                                  Philadelphia, PA 19103
                          ciamaichelom@whiteandwilliams.com
  Counsel for Plaintiff Castle Key Indemnity Company, a/s/o Evelyn and Timothy Baldon

               HIGHTOWER, STRATTON, NOVIGROD, KANTOR
                            Jonathan Rubin, Esq.
                             FL Bar No. 0644110
                     4770 Biscayne Boulevard, Suite 1200
                              Miami, FL 33137
                       mjaservice@hightowerlaw.com
                     Counsel for Defendant Air Vent, Inc.

      DATED:      February 12, 2019       BY:      /s/ C. Gene Shipley
                                                 C. Gene Shipley (FL No. 130028)




                                          20
